Citation Nr: 0614719	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-07 413A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Washington, D.C.


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for radicular lumbar 
syndrome with L5, S1 root irritation and early degenerative 
disc disease at the thoracolumbar junction, and, if so, 
whether the claim to reopen should be granted.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty October 1969 through 
September 1971, and from May 1983 through June 1992.  

This matter is before the Board of Veteran's Appeals (Board) 
on appeal from a May 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C.

After certification of the veteran's claim to the Board, the 
veteran submitted additional evidence, including a March 2005 
medical report.  The veteran's representative waived RO 
consideration of the newly submitted evidence.  Accordingly, 
the veteran's claim is now ready for appellate review.  
Additionally, the veteran requested a travel board hearing, 
but prior to his hearing date, withdrew his request.


FINDINGS OF FACT

1.  An unappealed rating decision in February 1998 denied 
service connection for a low back disability.  

2.  Evidence received since the February 1998 rating decision 
is not cumulative of the evidence previously in the record 
and is sufficient, when considered with the evidence 
previously of record, to raise a reasonable possibility of 
substantiating the claim.

3.  The veteran's L5, S1 root irritation and early 
degenerative disc disease at the thoracolumbar junction was 
aggravated by active duty.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim 
for service connection for back disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(West 2005).

2.  L5, S1 root irritation and early degenerative disc 
disease at the thoracolumbar junction was aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act of 2000 (VCAA), codified 
in its pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2005), and the pertinent implementing 
regulation, codified at 38 C.F.R. §  3.159 (2005), provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires the VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, the VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any,  the VA will 
attempt to obtain on behalf of the claimant.  In addition, 
the VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant pursuant to the VCAA be provided "at the 
time" of, or "immediately after," the VA's receipt of a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See, Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

Since the previous final decision has been reopened, the 
Board need not address whether the notice requirements for 
new and material evidence, as outlined in Kent v. Nicholson, 
No. 04-181 (U.S. Vet. App. March 31, 2006), have been met.

Prior to the initial adjudication of the veteran's claim, the 
RO mailed the veteran a letter in April 2003 that provided 
the notice required under the VCAA and the implementing 
regulation.  The RO notified the veteran of its duty to 
assist him in obtaining pertinent evidence and medical 
records to support the veteran's claim as well as requested 
that the veteran submit any supporting medical records from 
private treatment.  Additionally, the RO informed the veteran 
as to what the evidence must show to establish entitlement.  
The RO also requested that the veteran identify any relevant 
records and/or additional supporting information or evidence, 
and submit authorizations to the RO so that the RO could 
obtain the records or other evidence on his behalf.  
Therefore, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.

Although the record reflects that the originating agency has 
not provided VCAA notice with respect to the initial-
disability rating and effective-date elements of the claim, 
those matters are not currently before the Board and the 
originating agency will have the opportunity to provide the 
required notice before deciding those matters.

The Board further notes that all available service medical 
records have been obtained as well as various medical records 
from private physicians.  The veteran has not identified any 
outstanding evidence that could be obtained to substantiate 
his claim.  The Board is also unaware of any outstanding 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA.


Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7140(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

At the time of the service entrance examinations, those 
persons entering military service are presumed to be in sound 
physical and mental condition, except for those disorders, 
diseases, or other "infirmities" that are noted on their 
service entrance physical examination.  For those disorders 
that preexisted service and were worsened or "aggravated" 
during such service, a veteran may obtain service connection.  
38 U.S.C.A. § 1110, 1111, 1153.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where pre-service disability underwent an increase in 
severity during wartime service.  This includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence in the record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).

Furthermore, the court has held that intermittent or 
temporary flare-ups during service of a preexisting injury or 
disease do not constitute aggravation.  Rather, the 
underlying condition must have worsened.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).


History and Analysis

The Claim to Reopen:

By a rating decision in February 1998, the RO denied the 
veteran's claim for entitlement to service connection for a 
low back disability.  The veteran did not appeal this 
decision.  Therefore, the February 1998 decision is a final 
decision.  38 U.S.C.A. § 7105.

The evidence of record at the time of the February 1998 final 
decision included the veteran's service medical records.  The 
available medical records indicate that the veteran 
experienced chronic back pain during his military service.  
In October 2002, the veteran submitted a request to reopen 
his claim for entitlement to service connection for a low 
back disorder.  

The evidence submitted subsequent to the February 1998 final 
decision includes translated private medical records dated 
March 2005, September 2003, November 2001, and December 2001 
diagnosing the veteran with radicular lumbar syndrome with 
affection of the nerve root at L5, left.  Newly submitted 
evidence also includes an x-ray from September 2003 and a CT 
scan of the cervical spine in November 2001, which show a 
back disability.  The veteran also submitted lay statements 
regarding the symptoms of his current back disorder.

The evidence of record prior to February 1998 did not include 
evidence of a current back disability.  The newly submitted 
evidence reflects evidence of a current back disability.  
Accordingly, the Board finds that new and material evidence 
has been received to reopen the claim of entitlement to 
service connection for a back disorder.  38 C.F.R. 
§ 3.156(a).

De Novo Review:

The veteran contends that his radicular lumbar syndrome with 
L5, S1 root irritation and early degenerative disc disease at 
the thoracolumbar junction was aggravated as a result of his 
active duty.

The veteran's physical examination upon initial entry into 
service in June 1969 indicates no abnormalities of the spine.  
However, during the exit examination in August 1971, the 
veteran reported severe, but intermittent, recurrent back 
pain.  

The May 1983 enlistment examination did not show a back 
disability and therefore, the presumption of soundness 
applies.  However, in this case, the presumption of soundness 
is rebutted by clear and unmistakable evidence to the 
contrary.  This is apparent in the October 1990 Medical 
Evaluation Board (MBE) decision, which contains diagnoses of 
low back disabilities and indicates that these disabilities 
existed prior to the veteran's second period of active 
service.  Furthermore, on his report of medical history upon 
exit from service in 1971, the veteran reported recurrent 
back pain.  Finally, the veteran's service medical records 
from his period of service of May 1983 through June 1992, 
indicate that the veteran gave a history of intermittent back 
pain for the 12-15 years, prior to re-entry into service.  

Review of the veteran's service medical records from his 
second period of service, May 1983 through June 1992, reveal 
that the veteran complained of, and was treated for, chronic 
back pain on numerous occasions.  Most significantly, the 
October 1990 MEB decision found that the veteran's L5, S1 
root irritation and early degenerative disc disease at the 
thoracolumbar junction was permanently aggravated by service.  

The private medical records clearly show that the veteran's 
current back disability is the same as the back disability 
that was determined to have been permanently aggravated 
during service.  Notably, in a March 2005 medical opinion, 
Dr. D.R.N. diagnosed the veteran with radicular lumbar 
syndrome with affection of the nerve root L5, left and noted 
that his diagnosis was consistent with the October 1990, MEB 
diagnosis.  Finally, the lay statements submitted by the 
veteran support the veteran's claim that he has experienced 
back pain continuously since service.  

Accordingly, the Board finds that the evidence of record 
supports a conclusion that it is at least as likely as not 
that the veteran's L5, S1 root irritation and early 
degenerative disc disease at the thoracolumbar junction 
preexisted his second period of active service and was 
permanently aggravated by his service.  Therefore, 


entitlement to service connection for L5, S1 root irritation 
and early degenerative disc disease at the thoracolumbar 
junction is warranted.


ORDER

New and material evidence having been received, the appeal to 
reopen the claim for service connection for L5, S1 root 
irritation and early degenerative disc disease at the 
thoracolumbar junction is granted.

Entitlement to service connection for L5, S1 root irritation 
and early degenerative disc disease at the thoracolumbar 
junction is granted.




____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


